        Case 1:19-cr-10080-NMG Document 2247 Filed 09/21/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

         v.
                                                       Cr. No. 19-10080-NMG
 GREGORY COLBURN, et al.,

         Defendants.

     DEFENDANT GAMAL ABDELAZIZ’S MOTION TO INTRODUCE EXHIBITS


       Defendant Gamal Abdelaziz respectfully moves this Court for admission of Exhibits

1254, 1255, 1540, and 1541 (attached hereto, and marked by the Court as Exhibits for

Identification C, D, E, and F). These exhibits are absolutely critical to Mr. Abdelaziz’s defense.

They are not hearsay and in any case are admissible under the rule of completeness.

                                        BACKGROUND

       On direct examination of Mikaela Sanford, the government entered in evidence Exhibit

458, an email exchange between Mr. Abdelaziz and Ms. Sanford. The email chain states in

relevant part as follows.

Ms. Sanford writes:

          Thank you!
          I have to confirm a few things with Rick before I can submit. I will confirm
          when USC is in.

Mr Abdelaziz replies to Ms. Sanford:

          Thank you Mikaela, I read Sabrina's essays. I noticed some minor grammar and
          spelling mistakes but overall they're both good. I will leave it to you and Andrew
          to correct. Please keep me in the loop until we submit.

       At that same time, Ms. Sanford and Mr. Singer were using a side email chain to privately

communicate about a profile for Sabrina that contained false information that Ms. Sanford would
        Case 1:19-cr-10080-NMG Document 2247 Filed 09/21/21 Page 2 of 6




insert into Sabrina’s Common Application. Specifically, at 4:17 PM PST Ms. Sanford sent a

blank email to Mr. Singer with the subject: “Please send Profile for Sabrina Aziz” (Exhibit

1540). At 5:43 PM PST, Mr. Singer responded “Just sent.” (Exhibit 1541) Separately, at 5:40

PM, he forwarded to Ms. Sanford a profile for Sabrina that contained inaccurate information

(Exhibit 1254). There is no text in the email – it is just a forward of the fake athletic profile

(which is already in evidence) and an underlying thread from Laura Janke to Rick Singer

(which is also already in evidence.) At 5:43 PM PST, Ms. Sanford responded “Thanks. Will

update her app and submit.” (Exhibit 1255).

       In short, the correspondence proves that Ms. Sanford sent an email on the side to Singer

in which she asked for Sabrina’s fake athletic profile so that she could covertly add activities

listed on the fake profile to Sabrina’s Common Application without Sabrina’s or Gamal’s

knowledge. The fact that Sanford circumvented Sabrina and Gamal is absolutely critical to Mr.

Abdelaziz’s defense.

                                          ARGUMENT
   1. The Emails Are Not Hearsay
       These four emails simply are not hearsay. The emails themselves barely contain any

assertions that would even make them capable of being hearsay:


              Exhibit 1540 contains only the following six words: “Please send Profile for
               Sabrina Abdelaziz.”

              Exhibit 1541 contains only two additional words: “Just sent.”

              Exhibit 1254 contains no words that are not already in evidence – Singer
               simply forwards the fake profile (which is already in evidence) to Sanford.

              Exhibit 1255 contains only seven words: “Thanks. Will update her app and
               submit.”




                                                 2
        Case 1:19-cr-10080-NMG Document 2247 Filed 09/21/21 Page 3 of 6




       Mr. Abdelaziz seeks the introductions of these emails not for the truth of the matter

asserted (indeed there are barely any statements capable of being true or false at all), but rather to

show they were sent. Their existence is relevant to the question of if Mr. Abdelaziz saw the false

profile in question and thus it goes directly to the core of his defense: that he did not have the

requisite mens rea to commit this crime. For the purposes of hearsay, a statement “means a

person’s oral assertion, written assertion, or nonverbal conduct, if the person intended it as an

assertion.” Fed. R. Evid. 801. “While ‘assertion’ is not defined in the rule, the term has the

connotation of a positive declaration.” United States v. Lewis, 902 F.2d 1176, 1179 (5th Cir.

1990). “The burden is on the party claiming the intention to assert existed, and ambiguous cases

should be resolved in favor of admissibility.” United States v. Green, 543 F. App'x 266, 270 (3d

Cir. 2013).

       Here, the issue is the existence of the emails, specifically: (1) Sanford asked Singer for a

copy of the fake profile at precisely the time she told Gamal that she needed “to confirm” a few

things with Singer, and just before she submitted Sabrina’s Common Application; (2) Singer sent

Sanford the fake profile; and (3) Sanford replied that she would update Sabrina’s application

based on the fake profile and then submit it. First, Sanford’s inquiry to Singer asking him to

send the profile is not an “assertion,” and thus, not hearsay. See Bolen v. Paragon Plastics, Inc.,

754 F. Supp. 221, 225 (D. Mass. 1990) (“According to the very definition of hearsay, an inquiry

is not an assertion, and therefore does not constitute hearsay.”). Second, the act of Singer

sending the profile is not an “assertion.” It is an action, not an assertion. Finally, to the extent

the six words “Will update her app and submit” are even capable of being a hearsay assertion,

they easily fit into the exception for “a statement of the declarant’s then-existing state of mind

(such as . . . intent or plan).” Fed. R. Evid. 803(3); see also United States v. Houlihan, 871 F.



                                                   3
        Case 1:19-cr-10080-NMG Document 2247 Filed 09/21/21 Page 4 of 6




Supp. 1495, 1500 (D. Mass. 1994) (“The language of Rule 803(3) clearly says that statements of

intent are admissible.”).

   2. The emails also come in to impeach Ms. Sanford.
       Regardless of whether the emails are hearsay (and they are not), they can be admitted to

impeach Ms. Sanford. Ms. Sanford stated that she only knew of one false athletic profile, which

was unrelated to these defendants. Trial Day 8 (Sept. 20, 2021) Tr. at 18:4-9. She repeatedly

sought to minimize her role in the RICO conspiracy and stated that but-for her taking online

classes with some students she does not think she would have committed a crime. Id. at 36:5-8;

id. at 44:13-16. Further, Ms. Sanford stated that she had never asked “for a profile – or an

athletic profile from Rick Singer.” Id. at 89:13-14. The fact that Ms. Sanford requested the

profile outside of the email chain on which Mr. Abdelaziz was copied directly cuts against her

repeated attempts to minimize her knowledge of and involvement in the creation of fake profiles

and directly refutes her statement that she “never asked for a profile . . . from Rick Singer.” As

such, even if the existence of these emails were hearsay, they are admissible to impeach Ms.

Sanford.

   3. These emails go directly to Mr. Abdelaziz’s knowledge of the false profile and they
      directly rebut the purpose for which the government introduced the side chain that
      was occurring at the same time, and thus, under Rule 106 “in fairness ought to be
      considered at the same time.”
       “If a party introduces all or part of a writing or recorded statement, an adverse party may

require the introduction, at that time, of any other part — or any other writing or recorded

statement — that in fairness ought to be considered at the same time.” Fed. R. Evid. 106

(emphasis added). The plain language of Rule 106 applies to other email correspondence that in

fairness ought to be considered at the same time. “The rule is based on two considerations. The

first is the misleading impression created by taking matters out of context. The second is the


                                                 4
        Case 1:19-cr-10080-NMG Document 2247 Filed 09/21/21 Page 5 of 6




inadequacy of repair work when delayed to a point later in the trial.” Fed. R. Evid. 106 advisory

committee’s note (emphasis added). “[T]he rule of completeness allows for the admission of

otherwise inadmissible statements only when such statements are explanatory or relevant to the

admitted passages.” United States v. Altvater, 954 F.3d 45, 49 (1st Cir. 2020) (internal citations

and quotations omitted). Ms. Sanford’s “side emails” with Mr. Singer at precisely the same time

she was telling Mr. Abdelaziz she would submit the application goes directly to Mr. Abdelaziz’s

central theory of innocence: that he was unaware of false information being submitted to USC.

These exhibits are critical to Mr. Abdelaziz’s defense and must not be excluded from evidence.

See Chambers v. Mississippi, 410 U.S. 284, 302 (1973) (when a hearsay statement bears

persuasive assurances of trustworthiness and is critical to the defense, the exclusion of that

statement may rise to the level of a due process violation).

                                         CONCLUSION
       For the reasons set forth above, Mr. Abdelaziz respectfully requests that the Court admit

Exhibits 1254, 1255, 1540, and 1541.

 Dated: September 21, 2021                       Respectfully submitted,

                                                 GAMAL ABDELAZIZ

                                                 By his attorneys,

                                                 /s/ Brian T. Kelly
                                                 Brian T. Kelly (BBO # 549566)
                                                 Joshua C. Sharp (BBO # 681439)
                                                 Lauren a. Maynard (BBO # 698742)
                                                 NIXON PEABODY LLP
                                                 53 State Street
                                                 Boston, MA 02109
                                                 (617) 345-1000
                                                 bkelly@nixonpeabody.com
                                                 jsharp@nixonpeabody.com
                                                 lmaynard@nixonpeabody.com

                                                 Robert Sheketoff (BBO # 457340)

                                                 5
       Case 1:19-cr-10080-NMG Document 2247 Filed 09/21/21 Page 6 of 6




                                               One McKinley Square
                                               Boston, MA 02109
                                               617-367-3449



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on September 21,
2021, and thereby delivered by electronic means to all registered participants as identified on
the Notice of Electronic Filing.

                                                           /s/ Joshua C. Sharp
                                                           Joshua C. Sharp




                                               6
